Citation Nr: 0617714	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  03-35 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left lung disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran served on active duty from November 1973 to May 
1974 and from October 1975 to October 1983.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The Board issued a decision in May 2005 denying an additional 
claim for service connection for hypertension and remanding 
the claim for a left lung condition to the RO - via the 
Appeals Management Center (AMC), for further development and 
consideration.  The AMC completed the development requested, 
continued to deny this claim, and returned the case to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim, apprised of whose responsibility - 
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran has a left lung disorder that is 
causally or etiologically related to his service 
in the military.


CONCLUSION OF LAW

The veteran's left lung disorder was not incurred or 
aggravated during his active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

Also recently, in Dingess v. Nicholson, the U. S. Court of 
Appeals for Veterans Claims (Court) issued a decision which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  


The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this case at hand, the veteran was sent a VCAA letter in 
May 2005 - as directed in the Board's May 2005 remand.  So 
he did not receive VCAA notice before the initial 
adjudication of his claim in October 2002.  And even the May 
2005 VCAA letter did not mention the disability rating and 
effective date elements cited in the Dingess/Hartman 
decision.  But this is nonprejudicial.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  This is 
because, as the Board will conclude below, the preponderance 
of the evidence is against his claim, so any questions 
concerning the appropriate disability rating or effective 
date to be assigned are rendered moot.  See Dingess, 2006 WL 
519755, at *12 ("Other statutory and regulatory provisions 
are in place to ensure that a claimant receives assistance 
throughout the appeals process.  ...To hold that section 
5103(a) continues to apply after a disability rating or an 
effective date has been determined would essentially render 
sections 7105(d) [SOC provisions] and 5103A [duty to assist 
provisions] and their implementing regulations insignificant 
and superfluous, thus disturbing the statutory scheme.")

Also bear in mind the May 2005 VCAA letter indicated what 
evidence the veteran was responsible for obtaining and what 
VA had done and would do in helping him obtain supporting 
evidence.  Thus, the letter otherwise satisfied the VCAA 
notice requirements as expressed by the Court in Dingess.  
There was no specific mention, per se, of the "fourth 
element" discussed in Pelegrini II, but the letter 
nonetheless explained that the veteran should identify and/or 
submit any supporting evidence.  The content of the VCAA 
notices therefore substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence) and of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).

And while, admittedly, as mentioned, the VCAA notice in May 
2005 did not precede the initial adjudication of his claim in 
October 2002, in Pelegrini II the Court clarified that in 
these situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew.  
Rather, VA need only ensure the veteran receives or since has 
received content-complying VCAA notice such that he is not 
prejudiced.  And, here, the May 2005 VCAA notice provided him 
ample opportunity to respond with evidence to substantiate 
his purported entitlement to service connection for a left 
lung disorder before the RO (AMC) readjudicated his claim in 
the October 2005 Supplemental Statement of the Case (SSOC) 
and before recertifying his appeal to the Board.  
Consequently, his claim has been reconsidered since receiving 
content-complying VCAA notice.  And he has not indicated that 
he has any additional relevant evidence to submit or that 
needs to be obtained.


Indeed, in recent statements from this representative in 
October 2005 and May 2006, it was indicated the record 
appears complete and that there is nothing further to add 
(additional argument, etc.).  Consequently, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could [provide] to the appellant 
regarding what further evidence he should submit to 
substantiate his claim."  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

Service connection is not warranted for a left lung disorder.  
Although the veteran no doubt sincerely believes he has a 
left lung disorder attributable to his service in the 
military, there simply is no persuasive medical nexus 
evidence of record indicating or even suggesting this is 
indeed the case.  38 U.S.C.A. §§ 1110, 1131.


The Board realizes he was seen for complaints of left-sided 
chest pain several times during his military service, but 
points out that X-rays of his chest were repeatedly negative.  
In fact, his only diagnosis of a lung disorder during service 
was right lower lobe pneumonia in February 1976, so not 
pertaining to his left lung.  And his subsequent February 
1979 complaints of left-sided chest pain were found to be 
musculoskeletal in nature, so also not pertaining to his left 
lung.  Furthermore, he denied experiencing chest pain, 
shortness of breath, or chronic cough during his August 1980 
physical examination and again during his September 1983 
discharge examination.  Moreover, a chest X-ray and physical 
examination of his lungs and chest during that evaluation 
were normal, too.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . . .").  The mere fact that he 
did not even register any complaints concerning his left lung 
suggest he was not having any problems with it at that 
particular time, certainly any of real consequence.  This is 
probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
purported events in question, when there was no incentive - 
financial or otherwise - to fabricate information for 
personal gain.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 
155-56 (1996).  

There also is no objective evidence of continuity of 
symptomatology during the years immediately following the 
veteran's discharge from service.  In fact, the evidence of 
record shows he did not have any relevant symptoms or receive 
treatment for a lung disorder of any sort until he was 
treated for pneumonia in August 1998, nearly 15 years after 
his service in the military had concluded.  And he has not 
provided any additional post-service medical evidence showing 
complaints (relevant symptoms, etc.) and/or treatment for a 
left lung disorder, specifically, even since the Board's May 
2005 remand to allow him an opportunity to submit additional 
supporting evidence in response to his VCAA notice.  
See Savage, supra (requiring medical evidence of chronicity 
and continuity of symptomatology following service).



Further, the veteran's September 2003 VA examination 
determined his left lung was normal - according to objective 
physical examination, chest X-ray, and pulmonary function 
testing.  And absent medical evidence of current disability, 
there is no valid claim.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1998) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.".  
38 U.S.C. § 1110 (formerly § 310)).  See, too, Degmetich v. 
Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes).  See, as well, Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Aside from this, the VA examiner indicated that any left lung 
disorder the veteran might develop is unlikely to be related 
to the pneumonia he had in service, instead more likely the 
result of his continued use of tobacco (i.e., smoking).  
The VA examiner's opinion has significant probative weight 
since he not only considered the veteran's assertions and 
medical history, but also undertook a comprehensive clinical 
examination of him.  So this opinion has the proper 
factual foundation and is not predicated on unestablished 
facts or mere allegations.  See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993); Owens v. Brown, 7 Vet. App. 429 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  See also 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

So the only evidence suggesting the veteran's left lung 
disorder is in any way related to his service in the military 
comes from him personally.  And as a layman, he simply does 
not have the necessary medical training and/or expertise to 
determine the cause of this condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  See, too, Savage 
v. Gober 10 Vet. App. at 495-498, indicating that, even in 
situations of continuity of symptomatology after service, 
there still must be medical evidence relating the current 
condition at issue to that symptomatology.  Id.  Because of 
this, his allegations, alone, have no probative value without 
medical evidence substantiating them.

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so the benefit of the doubt rule does not apply.  
38 C.F.R. § 3.102.


ORDER

The claim for service connection of a left lung disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


